DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second flexible bag" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second port" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Any claims that depend from an indefinite claim are considered to be equally indefinite at this time.
Allowable Subject Matter
Claims 1-4, 6-10, 12, and 17-20 are allowed.
Claims 5, 11, and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210199001 teaches a fluid level sensing system similar the one being claimed, but does not reasonably teach or suggest that at least one of the upper and lower housing including a second bore isolated from the first bore and in communication with at least one of a vacuum gauge or an external vacuum source. Nor is it taught that a vacuum force is applied to the second enclosure to exert a controlled compressive action on the first enclosure. There is also only one flexible enclosure 34.
US 20100308589 teaches a flexible enclosure 21 inside of another flexible enclosure 3, but the invention is not for fluid level sensing whatsoever.
US 5063778 teaches a fluid level sensing system similar the one being claimed,
where there is a flexible enclosure 130 within flexible enclosure 116. But it does not reasonably teach or suggest that at least one of the upper and lower housing including a second bore isolated from the first bore and in communication with at least one of a vacuum gauge or an external vacuum source. Nor is it taught that a vacuum force is applied to the second flexible enclosure to exert a controlled compressive action on the first flexible enclosure.
US 4109531 teaches a fluid level sensing system similar the one being claimed,
where there is a flexible enclosure/bellows 117 within flexible enclosure/bellows 25. But it does not reasonably teach or suggest that at least one of the upper and lower housing including a second bore isolated from the first bore and in communication with at least one of a vacuum gauge or an external vacuum source. Nor is it taught that a vacuum force is applied to the second flexible enclosure to exert a controlled compressive action on the first flexible enclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674